DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on January 10, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 13, 15 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Ozeki (JP2017048090, rejection using English machine translation).
Regarding claim 1 and 12: Ozeki teaches a glass-based article comprising a first section having a thickness (t1) and a surface and a second section having a thickness (t2) and a surface (see Figures) wherein the second thickness is thinner than the first thickness (t2<t1) (see Figure, 0036-0037, 0128).
	The first section surface is ion-exchanged with alkali metals to have first stress profile having a CS region and a tension region comprising a CT and the second section surface is ion-exchanged with alkali metals to have a second stress profile having a CS region and a tension region comprising a CT (see 0036-0037, 0128). Given that the surfaces of both sections are ion-exchanged with alkali metals, each would be expected to have a non-zero concentration of alkali metal oxide varying from the surface into their respective thicknesses (t1 and t2).
	While Ozeki does not explicitly calculate the CT of each section, they do teach the first section being 0.5mm thick and having a CS of 625MPa and a DOL of 45micon and the second section being 0.1mm thick and having a CS of 625MPa and a DOL of 6micron (see 0116, 0118, 0128). Given that CT is calculated as CT= (CS x DOL)/(t- 2 x DOL), using Ozeki’s above values will provide for a CT in the second section being smaller than the first (i.e. CT2<CT1).
Regarding claim 2: The glass can be an alkali aluminosilicate glass (see 0115 and 0123).
Regarding claim 4: The second section is off-set from all edges of the glass article (see 10 in Figures). 
Regarding claims 5-7: As discussed above, the second thickness (t2) is 0.1mm (100micron) and the first thickness (t1) is 0.5mm (500micron) meeting all the requirements claimed. 
Regarding claim 13: Ozeki’s first stress profile is represented below wherein (see 0128),

    PNG
    media_image1.png
    376
    580
    media_image1.png
    Greyscale

	As shown above, the extends from the first section surface (625MPa, 0micron) to a knee point that falls within the depth range claimed. Additionally, given a fair reading of the above Figure, the points between the surface and the knee will have a tangent within the range claimed. 
Regarding claim 15: Given that potassium is exchanging with the sodium (the Na of Na2O) in the glass composition during the ion exchange (see 0065, Examples), the alkali metal oxide varying from the surfaces will comprise potassium.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ozeki (JP2017048090, rejection using English machine translation).
Regarding claim 3: As Ozeki does teach that their glass can be aluminosilicate glass with 0-10% lithium oxide (0115), Ozeki would be considered to anticipate or at the very least render obvious lithium containing aluminosilicate as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (JP2017048090, rejection using English machine translation).
Regarding claims 8 and 9: As discussed above, Ozeki teaches an example wherein the first section has a thickness (t1) of 0.5mm (500micron) with a DOL (DOC1) of 45micron. Although the example DOL fails to meet the relationship requirement of claims 8 and 9, Ozeki does allow for first section DOLs to be 25-100micron (see 0037) which allows for overlap with the claimed range providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claim 10: As discussed above, Ozeki teaches an example wherein the second section has a thickness (t1) of 0.1mm (100micron) with a DOL (DOC2) of 6micron. Although the example DOL fails to meet the relationship requirement of claim 10, Ozeki does allow for the second section DOL to be 5-25, 7-25 or even 10-25micron (see 0037) overlapping with, or arguably even falling within (10micron DOL for the 100micron thickness would be 0.1* t2), the claimed range providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 

Claim(s) 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (JP2017048090, rejection using English machine translation) in view of Pesansky (US Pub 20150368153).
The following rejection of claim 13 is an alternative rejection to the 102 rejection of claim 13 above in the instance Applicants attempt to argue against the Examiner’s fair reading of Ozeki’s Figure meeting the claimed depth and tangent.
As discussed above, Ozeki teaches the invention of claim 1.
Regarding claims 13 and 14:  Ozeki’s first stress profile is represented below,

    PNG
    media_image1.png
    376
    580
    media_image1.png
    Greyscale

	While the profile is shown to have a portion that extends from the first section surface (625MPa, 0micron) to a knee point, that appears to fall within the depth range claimed and appears to provide a tangent from the surface to the knee being greater than 10MPa/micron, as well as a portion that extends from the knee point to the DOLA, Ozeki does not explicitly discuss these portions in detail with regard to the depth of the knee nor the tangents of each portion.
	 However, as Pesansky, who similarly teaches an ion exchanged glass having a profile that extends from a first surface to a knee and a portion that extends from the knee to a DOL, teaches that it is desirable to make the knee at a depth of 3-8micron, the portion from the surface to the knee have a tangent slope of 40-200MPa/micron and the portion from the knee to the DOL have a tangent slope of 2-8MPa/micron for improved survivability (see 0002-0003, 0006, Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Ozeki to include their knee at a depth of 3-8micron, the portion from the surface to the knee have a tangent slope of 40-200MPa/micron and the portion from the knee to the DOL have a tangent slope of 2-8MPa/micron for improved survivability.
Regarding claim 16: While Ozeki fails to teach the presence one of the metals claimed, they do not exclude it either. Instead, Ozeki only generally teaches a glass article of alkali aluminosilicate glass wherein monovalent alkali metal cations in the glass surface are being exchanged with larger monovalent alkali metal cations (see 0065).
	As Pesansky, who similarly teaches alkali aluminosilicate glass wherein monovalent alkali metal cations in the glass surface are exchanged with larger monovalent alkali metal cations, discloses that Ag+ can also be introduced into the glass by exchanging with monovalent cations in the surface (0079) or the glass itself can be made to comprise Ag (see 0098), it would have been obvious to one having ordinary skill at the time of invention to modify Ozeki to include Ag in their glass to obtain a desirable ion exchanged glass. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784